DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 of U.S. Patent No. 11,025,938 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the application is broader than the one in the patent. For example:
U.S. Patent No. 11,025,938 B2
Instant Application: 17/237352
1. An encoding device, comprising:
1. An encoding apparatus, comprising:
circuitry configured to: … encode… a significance of the plurality of quantized transform coefficients… 4x4 luma… 4x4 chroma…
an encoding unit configured to encode a significance map for 4*4 blocks of quantized transform coefficients, based on a mapping of an index of the quantized transform coefficients and a context index for assignment of contexts to a luma component of the 4*4 blocks of the quantized transform coefficients and to a chroma component of the 4*4 blocks of the quantized transform coefficients, wherein
encode… based on the following table: (see table) wherein the table is a mapping table between each index i for the plurality of quantized transform coefficients of the 4x4 block and each context index for the plurality of quantized transform coefficients of the 4x4 block,
the mapping of the index of the quantized transform coefficients corresponds to a common context index for indices of the quantized transform coefficients in a respective grouping of a plurality of groupings of the indices of the quantized transform coefficients, and
the grouping of the 4x4 chroma contexts for the same context increment mapping of the 4x4 luma contexts comprises: (see tables) and the grouping of the 4x4 chroma contexts includes contexts 1a, 1b, and 4a as additional contexts. 
the plurality of groupings of the indices of the quantized transform coefficients is same for the 4*4 blocks of the quantized transform coefficients of the luma component and for the 4*4 blocks of the quantized transform coefficients of the chroma component.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-2 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by US 2013/0101046 A1 (“Korodi”) (Note: Korodi is included in the IDS). 
Regarding claim 1, Korodi discloses an encoding apparatus (e.g. see encoder 10 in Fig. 1), comprising: an encoding unit (e.g. see entropy coder 26) configured to encode a significance map (encoding a significance map, e.g. see at least paragraphs [0006], [0042]) for 4*4 blocks of quantized transform coefficients (e.g. see block or matrix of quantized transform domain coefficients, e.g. see at least paragraph [0006], and see 4x4 luma block, e.g. see at least paragraphs [0043]-[0044]), based on a mapping of an index of the quantized transform coefficients and a context index for assignment of contexts (e.g. see P4-9 in Fig. 4 assigns 9 contexts to the 9 distinct parts of the 4x4 block, e.g. see at least paragraph [0056], and see 4x4 bit positions 0,1, …, 14 where contexts are assigned, e.g. see at least paragraphs [0099]-[0101]) to a luma component of the 4*4 blocks of the quantized transform coefficients and to a chroma component of the 4*4 blocks of the quantized transform coefficients (e.g. see 4x4 luma and 4x4 chroma, e.g. see at least paragraphs [0065]-[0066]), wherein  the mapping of the index of the quantized transform coefficients corresponds to a common context index for indices of the quantized transform coefficients in a respective grouping of a plurality of groupings of the indices of the quantized transform coefficients (e.g. see P4-9 in Fig. 4 shows assigning of bit position of the quantized transform coefficients corresponds to a common context index for indices of quantized transform coefficients in a respective partition of a plurality of partitions of the bit positions of the quantized transform coefficients, e.g. see at least paragraph [0056]), and the plurality of groupings of the indices of the quantized transform coefficients is same for the 4*4 blocks of the quantized transform coefficients of the luma component and for the 4*4 blocks of the quantized transform coefficients of the chroma component (e.g. see 4x4 luma and 4x4 chroma may both use a P4-9 partition set, e.g. see at least paragraphs [0065]-[0066]).  
	Regarding claim 2, the claim recites analogous limitations to the claim above and is therefore rejected on the same premise.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bross et al., WD5: Working Draft 5 of High-Efficiency Video Coding (JCTVC-G1103)
Korodi et al., Encoding and decoding significant coefficient flags for small Transform Units using partition sets (JCTVC-G657) (in the IDS) 
Hsu et al., US 2015/0010055 A1, discloses method and apparatus for unification of significance map context selection (in the IDS)
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485